DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 9-13, 15 and 19-20 are pending.
Claims 4-8, 14, and 16-18 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.

Response to Arguments
Applicant argues that the claims, as amended, overcomes the 112 rejection.  See Remarks at 6-8.
Applicant’s argument has been fully considered but it is not persuasive.  Applicant has not addressed all the issues articulated in Final Rejection (dated 10/22/2020, pp. 2-3), reproduced below:
There are several problems with Figs. 3 and 4.  First, the figures purportedly show forecasting of a wake-up time based on measurements of body temperature.  By contrast, the claim is directed generally to a change in a condition of an organism based on some (unspecified) measurement signals (k1, k2).  In other words, the claim is much broader than the disclosed embodiment which surely does not constitute a “representative number of species.”  See MPEP § 2163(II)(A)(3)(a)(ii).  Second, the figures do not represent accurately the range of variations in the measurement signals at issue.  In other words, the figures misleadingly suggest that extrapolation (based on curve-fitting, as noted above) is a relatively straightforward matter.  However, measurement signals need not be roughly linear or exponential, as suggested by Figs. 3 and 4.    



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claim 1 recites “an evaluation unit configured to evaluate the measurement signal of the sensor to determine a change in the movement of the organism, wherein the evaluation unit is configured to, in response to the change in the movement of the organism being greater than a threshold, determine a forecasted time of a change of condition of the organism from the first condition to a second condition different from the first.”
forecasted time of a change in condition of the organism from the first condition to a second condition different from the first.”
Claim 20 recites “determining, in response to the change in the movement of the organism being greater than a threshold, a forecasted time of a change in condition of the living organism from the first condition to a second condition different from the first.”
	Concerning the recited determination of a forecasted time, the Instant Specification discloses:
Preferably in the modelling phase, a dynamic model and/or differential equation system is provided for the forecast of the time of the occurrence of a change of condition of an organism on the basis of the evaluated measurement signal. In the model or the differential equation system, the evaluated measurement signals of a predefined sensor or several predefined sensors serve as input variable or input variables and the forecasted time of occurrence of a certain change of condition as the output variable.

See Instant Specification at [0029] (emphases added).
However, the Instant Specification does not disclose any dynamic model nor differential equation system.   
Lastly, Figs. 3 and 4 misleadingly suggest that extrapolation is a relatively straightforward matter.  Again, measurement signals need not be roughly linear or exponential, as suggested by Figs. 3 and 4.  In other words, the claim is much broader than the disclosed embodiment which surely does not constitute a “representative number of species.”  See MPEP § 2163(II)(A)(3)(a)(ii).  
Accordingly, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson, can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/
Primary Examiner, Art Unit 3792